NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: REYNALDO F. MARQUES,                     No. 16-60095

             Debtor.                            BAP No. 16-1116
______________________________

REYNALDO F. MARQUES,                            MEMORANDUM*

                Appellant,

 v.

JAMES J. JOSEPH, Trustee; JPMORGAN
CHASE BANK, N.A,

                Appellees.

                          Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
            Faris, Pappas, and Kirscher, Bankruptcy Judges, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Chapter 7 debtor Reynaldo F. Marques appeals pro se from the judgment of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Bankruptcy Appellate Panel (“BAP”) affirming the bankruptcy court’s order

granting JPMorgan Chase Bank, N.A. relief from the automatic stay. We have

jurisdiction under 28 U.S.C. § 158(d). We review de novo BAP decisions, and

apply the same standard of review that the BAP applied to the bankruptcy court’s

ruling. Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th

Cir. 2009). We affirm.

      The bankruptcy court did not abuse its discretion by granting relief from the

automatic stay because JPMorgan Chase Bank, N.A. presented evidence

establishing that it had a colorable claim to the property at issue. See Arkison v.

Griffin (In re Griffin), 719 F.3d 1126, 1128 (9th Cir. 2013) (“[B]ecause final

adjudication of the parties’ rights and liabilities is yet to occur, a party seeking stay

relief need only establish that it has a colorable claim to the property at issue.”);

Moldo v. Matsco, Inc. (In re Cybernetic Servs., Inc.), 252 F.3d 1039, 1045 (9th Cir.

2001) (setting forth standard of review).

      Marques has waived any other challenge to the order lifting the automatic

stay. See Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We review only

issues which are argued specifically and distinctly in a party’s opening brief.”).

      We reject as unsupported by the record Marques’ unsupported contentions

that the bankruptcy court lacked jurisdiction and violated due process.

      AFFIRMED.


                                            2                                     16-60095